DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al. (4,607,261) in view of Yamada et al. (2015/0239238).

 	Regarding claims 1 and 9, McCann teaches a liquid ejecting apparatus and system comprising: 
a liquid storage section (fig. 2, item 40) configured to store a liquid; 
an ejection section (fig. 2, item 5) configured to eject the liquid; 
a supply flow path (fig. 2, item 17/72/73) configured to feed the liquid from the liquid storage section to the ejection section; 

a first filter chamber (fig. 2, item 69) having a first filter, the first filter chamber being disposed in the supply flow path (see fig. 2); and 
a second filter chamber (fig. 2, item 63) having a second filter, the second filter chamber being disposed on a downstream side of the first filter chamber in the supply flow path (see fig. 2), wherein 
a branch port (fig. 2, branch just upstream filter 63 and downstream restrictor 62) from the supply flow path to the first circulation flow path is disposed on an upstream side of at least the second filter (see fig. 2), 
the first filter chamber is configured to pass the liquid through the first filter along a direction of buoyancy generated in the first filter chamber (see fig. 2),
a first inlet (fig. 2, inlet to filter 69) that is configured to introduce the liquid into the first filter chamber and a first outlet (fig. 2, vertical outlet of filter 69) configured to direct the liquid from the first filter chamber to a portion of the supply flow path downstream the first filter chamber (see fig. 2).
McCann does not teach wherein the second filter chamber is configured to pass the liquid through the second filter against a direction of buoyancy generated in the second filter chamber or wherein the first inlet and first outlet each extend transversely to the direction of buoyancy. Yamada teaches a fluid circulation system with a filter through which liquid is liquid is supplied in a direction of buoyancy and wherein the inlet and outlet of the filter extend transversely to the direction of buoyancy (Yamada, fig. 8, 
Furthermore, according to MPEP 2144.04 states that a rearrangement of parts is only patentable if such a rearrangement modifies the operation of the device. In the present case, McCann teaches a particle filter just upstream of a printhead that passes fluid horizontally to the head, whereas the claimed invention is directed to a particle filter just upstream of a printhead that passes fluid vertically to the head. Examiner asserts that the claimed invention has simply rearranged the filter disclosed by McCann from a horizontal orientation to a vertical orientation and that the reorientation does not modify the operation of the device disclosed by McCann. 

Regarding claims 10 and 11, McCann in view of Yamada teaches the apparatus and system of claims 1 and 9, respectively, wherein the branch port from the supply flow path to the first circulation flow path is disposed on the upstream side of at least the second filter. McCann in view of Yamada does not teach wherein the branch port opens into an interior of the second fluid chamber. However, according to MPEP 2144.04 states that a rearrangement of parts is only patentable if such a rearrangement modifies the operation of the device. In the present case, McCann in view of Yamada teaches a branch port that is directly upstream an proximate a second chamber while the claim requires that branch port open into the second chamber. This rearrangement of parts does not patentably modify the operation of the device. In other words, whether the branch port opened directly into the second filter chamber upstream the filter itself or directly into the supply line just upstream the filter chamber, the operation of the device would be the exact same. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McCann in view of Yamada as applied to claim 1 above, and further in view of Nagai et al. (2017/0197426).
 	Regarding claim 6, McCann teaches the liquid ejecting apparatus according to claim 1. McCann does not teach wherein an upstream chamber in the first filter chamber has a bending portion configured to change the flow direction from a horizontal direction to a buoyancy direction. Nagai teaches this (Nagai. See fig. 27, Note that depending on how the claimed upstream chamber is defined as it pertains to the figure, . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853